Citation Nr: 0906377	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active duty service from March 1996 to August 
2001.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the Veteran's claim for a higher (compensable) rating 
for his service-connected right ankle disability.  

In support of his claim, the Veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Since the Veteran filed his claim for increased compensation 
benefits in September 2005, he has not been afforded a VA 
examination to determine the severity of his right ankle 
disability.  Indeed, records show he was last examined 
concerning his right ankle in December 2004, so slightly more 
than four years ago.  He therefore needs to be scheduled for 
another VA compensation examination to assess the current 
severity of this disability.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995).  The examination must include findings 
with respect to range of motion of this ankle, including any 
functional loss due to pain or painful motion, 
weakened movement, premature or excess fatigability, and 
incoordination, including during prolonged use of this ankle 
and at times when his symptoms are most prevalent ("flare 
ups").  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected right 
ankle disability.  The examination must 
include testing of the range of motion of 
this ankle, in degrees, with normal range 
of motion also specified, and indications 
of:  (a) whether this ankle exhibits 
weakened movement, premature or excess 
fatigability, incoordination, or pain on 
movement (and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional loss of motion 
due to these symptoms); (b) whether pain 
significantly limits functional ability 
during flare-ups or when this ankle is used 
repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups); and (c) to 
what degree, if any, the Veteran 
experiences instability in this ankle.

The examiner must discuss the rationale for 
all opinions and conclusions expressed.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




